PER CURIAM.
This cause is before us on appeal from a final judgment sentencing Appellant to community control. We affirm the judgment. However, as properly conceded by the State, the trial court erred in failing to specify the duration of community control. See A.F. v. State, 718 So.2d 260 (Fla. 1st DCA 1998). Accordingly, we remand to the trial court with directions to specify the duration of community, control.
AFFIRMED in part; REMANDED in part, consistent with this opinion.
BOOTH, MINER and VAN NORTWICK, JJ., CONCUR.